 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                                 No. 2: 19-cv-0450 TLN KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    KUERSTON, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On January 9, 2020, plaintiff filed an opposition to defendants’ summary

19   judgment motion. (ECF No. 50.) The opposition did not include a response to defendants’

20   statement of undisputed facts. The opposition also failed to include any evidentiary documents

21   cited in the opposition.

22           On January 27, 2020, the undersigned vacated the hearing regarding defendants’ summary

23   judgment motion and granted plaintiff fourteen days to file a properly supported opposition.

24   (ECF No. 52.)

25           On January 28, 2020, defendants filed a request for clarification of the January 27, 2020

26   order. (ECF No. 53.) Defendants state that it is not clear if the January 27, 2020 order allows

27   plaintiff to file an entire new opposition, or if the order allows plaintiff to re-file the opposition he

28   filed on January 9, 2020, limited to the same arguments and the same evidence. Defendants also
                                                          1
 1   object that the January 9, 2020 order did not set a time for defendants to file a reply to the

 2   amended opposition.

 3          In granting plaintiff leave to file a properly supported opposition, the undersigned

 4   intended that plaintiff be limited to the same arguments and evidence cited in the original

 5   opposition. The undersigned did not intend to grant plaintiff leave to file a “new” opposition.

 6   Based on these circumstances, it does not appear that an amended reply is necessary. However, if

 7   defendants would like to file an amended reply to the properly supported opposition, they may do

 8   so within seven days of the filing date of the properly supported opposition.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.   The undersigned clarifies that plaintiff’s properly supported opposition shall be

11               limited to the same arguments and evidence cited in the original opposition;

12          2. Due to this clarification, the undersigned orders the properly supported opposition due

13               within fourteen days of the date of this order; defendants may file an amended reply

14               within seven days thereafter.

15   Dated: February 5, 2020

16

17

18
     Tay450.amd
19

20
21

22

23

24

25

26
27

28
                                                        2
